Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 4/23/21 is acknowledged.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wind (4,113,137).
 	Regarding claim 25, Wind discloses a cylindrical housing (10) having a first end adapted to contain a camera, motion detector or sensor component within a sealable aperture of the first end comprising:
a window retaining collar (22, 24) seal-ably and removably attachable to a cylindrical housing case (10);
a first O-ring (28) positioned to seal an inner surface of a removable or interchangeable electromagnetic radiation transparent or translucent aperture window (20) to a connector seal carriage (26); and

	Regarding claim 27, Wind discloses the window-retaining collar and the cylindrical housing case comprises complementary quick release components (note snap-rings 20 and 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wind (4,113,137).
 	Regarding claim 26, Wind does not discloses the window-retaining collar is threaded onto the complementary threaded exterior surface of the cylindrical housing case.  However, Wind teaches that threaded window-retaining ring can be used instead of the snap-rings if quick installation or removal of the window is required (col. 3, lines 1-9).  Thus, in view of Wind, if quick window installation or removal were not required, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the well known threaded window retaining ring to retain the window in Wind.  Despite its tedious and time consuming installation and removal, the threaded window retaining ring is better than the snap-rings because the former provides tighter retention.  
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wind (4,113,137) in view of Moncino et al. (2017/0285335).
 	Regarding claim 28, Wind does not disclose a gasket positioned to cushion and seal an outer surface or end of an electromagnetic radiation transparent or translucent aperture window to the window retaining collar as claimed.  Moncino, from the similar field of endeavor, teaches the use of a gasket (306) over a window (302).  By using the gasket, the window can be properly sealed from the elements (par. 51).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the gasket of Moncino into Wind so that the window could be sealed from the external elements.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wind (4,113,137) in view of Lever et al. (2016/0295096).
 	Regarding claim 29, Wind discloses a system contained in a cylindrical seal-able housing (10) for detection or capture of motion, position, pressure, electromagnetic or acoustic signals or images comprising:
an aperture (Fig. 5) at a first end of a cylindrical and seal-able housing wherein the aperture incorporates a window retaining collar (22, 24) removably attached to an outer surface of the cylindrical and seal-able housing;
a removable window (20) covering the aperture; except
a coupling connector positioned at a second end of the cylindrical and seal-able housing; and 

	Lever, from the similar field of endeavor, teaches a coupling connector (180, 190) and a power and data input-output connector (110, 120, and 140).  These connectors enables user to control and access the camera conveniently through the control of the processor 100 (par. 79 and 101).  Lever essentially teaches that the connectors can be located at different part of the housing so that connection can be made readily. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Lever into Wind so that the camera could be conveniently controlled and accessed by the connectors from the side and the rear of the housing 10.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422